Title: To James Madison from John Armstrong, Jr., 16 February 1809
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 16 Feb 1809.

My last dispatch was dated on the 2d. of Jany. and for wants of more direct conveyance, was necessarily sent by the way of Holland and England.
The Emperors return to Paris, which took place on the 22d. of Jany. was equally Sudden and unexpected, and is said to have been the consequence of the Success of his arms in Spain, and of the new uses he is likely to have for them in Germany.
Of both these causes we can now speak with Some degree of certainty.
The British army effected its’ retreats to Corunna and Subsequent embarcation there, with the loss of nearly one third of its’ original force while Romana with the remains of the Gallacian Levies and of his own regular Corps, continued his flight along the coast towards Andalusia.  Reduced however in point of number to somewhat less than five thousand men, now broken-hearted exhausted and naked as these must be, they will add little to either the physical or the moral force of the Spanish Army to which they are destined and which is said to be commanded by the Duke L’Infantiado, but which was careful not to hazard a single movement in the direction of Madrid, during the whole of the British Campaign in the Northern provinces: A circumstance, which abundantly proves either an ignorance, or cowardice or a weakness which cannot but be fatal to any cause.  Nor have the Spanish troops in the East, been distinguished by either better fortune, or better conduct.  Rosas and Barcelona fell without any attempts to Succour them & Saragossa, Lerida and Valencia are now so invested, that they must necessarily yield in a very Short time.
A rupture between france and Austria, would appear to be no longer avoidable.  This latter Power after repeated indignities and much patient Suffering under them, Seems at length to be roused to a Sense of what it owes to itself, and in choosing between extinction or Submission, to prefer the former.  In this view, She begins by adopting a Conscript law, which gives her the Same Command over the younger Subjects of the Empire; that france has so long possessed over hers.  And to this measure She adds a militia which embraces the residue of male population of mature age, and, in case of emergency, converts the whole of it into Soldiers.  These two Measures, Supported by an entire change in the milltary Cabinet, the pecuniary aid of England, the continued occupation of the French in Spain and the Neutrality of Russia, may Save them.  But of this last (the conduct of Russia), there are doubts, arising principally from the extraordinary language of Mr. Romanzoff who with the fatalism of a Turk, Shakes his head at Austria & asks, what has hitherto been got by opposition? calls to mind the fate of Prussia and closes by a pious admonition not to resist the will of God, an argument (by the by) which, in all its’ parts, will be quite as conclusive next year for giving up Petersburg, as it is now, for Surrendering Vienna.  It is even Said that the Minister has Signed a treaty with M. Champagny, which has for its’ basis the division of Europe into two Empires, (Eastern and Western) and which, in its’ details, disposes of Austria to france, and Turkey to Russia.  If this be a fact, it will Sufficiently explain Mr. Romanzoff’s opinions and leave the world little to hope from either the justice the moderation or the wisdom of his master.
With regard to our own business, no change in the conduct or disposition of either belligerent, towards us, has taken place Since the date of my last dispatch unless we regard as such a promise I have received, that the American Ships embargoed in the ports of france and her dependancies Shall be released, on condition of their direct return to the United States.  These Ships are about 20 in number, exclusive of those in Holland, but in general, so doubtful as to character and connexions, that I very much Suspect they will not be brought to comply with the condition of the release.
Our last accounts from the United States (and which have been received thro English News-papers) are dated the 28 or 29 of December 1808.  They bring the President’s Speech and Some debates in Congress which induce a belief that the embargo laws were about to be reinforced by a Special Act of Non-intercourse with france and England.  This measure, if adopted, will give no offence here.  The non-intercourse will be deemed only a more rigorous Embargo & as france does not desire your commerce, nay as her present System absolutely forbids it; She, of course cannot regard this prohibition as either insult or injury.  But, why, (if I may be permitted to ask the question) continue the embargo?  Has it produced any political effect abroad, which had been expected from it?  Has it not produced Some effects at home of a character less friendly than could have been wished?  If Such be the facts, why continue it?  To secure the interest of the mercantile part of the Community?  This no doubt is a powerful argument in its favor, but why take more care of this interest than it is disposed to take of itself?  Why annoy these Gentlemen with Protection?  Or why, after proper remonstrance and admonition on your part, prevent them from burning their fingers, if they choose to do it?  But above all, why burn our own, in attempting to Save theirs?  It is under the influence of these and Similar ideas, that I would throw open the doors of Commerce to all but France and England, and let the grumblers reap the full harvest of their wisdom and patriotism.  The desease would then Soon cure itself and I much doubt, whether it can be effectually cured by any other means?
This letter takes the same direction as my last and with fewer hopes of its’ reaching you Safely, as the conveyance by Holland becomes more difficult every day.  Accept, Sir, the assurance of the very high respect with which I have the honor to be, Your most obedient & very humble Servant,

John Armstrong.

